UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended January 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 0-20820 SHFL entertainment, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-1448495 (State or Other Jurisdiction (IRS Employer Identification No.) of Incorporation or Organization) 1106 Palms Airport Drive, Las Vegas NV (Address of Principal (State) (Zip Code) Executive Offices) Registrant’s Telephone Number, Including Area Code: (702)897-7150 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox As ofFebruary 28, 2013, there were 56,285,931 shares of our $.01 par value common stock outstanding. 1 SHFL ENTERTAINMENT, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JANAURY 31, 2013 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Three Months ended January 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income for the Three Months ended January 31, 2013 and 2012 4 Condensed Consolidated Balance Sheets as of January 31, 2013 and October 31, 2012 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended January 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II—OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 2 PART I ITEM 1.FINANCIAL STATEMENTS SHFL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended January 31, Revenue: Product leases and royalties $ $ Product sales and service Total revenue Costs and expenses: Cost of leases and royalties Cost of sales and service Gross profit Selling, general and administrative Research and development Total costs and expenses Income from operations Other income (expense): Interest income Interest expense ) ) Other, net ) Total other income (expense) ) ) Income from operations before tax Income tax provision Net income $ $ Basic earnings per share: $ $ Diluted earnings per share: $ $ Weighted average shares outstanding: Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 3 SHFL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended January 31, Net income $ $ Currency translation adjustment ) Total comprehensive income $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 SHFL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (Unaudited) January 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $462 and $491 Investment in sales-type leases and notes receivable, net of allowance for bad debts of $9 and $8 Inventories Prepaid income taxes Deferred income taxes Other current assets Total current assets Investment in sales-type leases and notes receivable, net of current portion Products leased and held for lease, net Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other current liabilities Deferred income taxes 16 16 Customer deposits Income tax payable Deferred revenue Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies (See Note 11) Shareholders' equity: Common stock, $0.01 par value; 151,368 shares authorized; 56,199 and 55,973 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 SHFL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except per share amounts) (Unaudited) Three Months Ended, January 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs and debt discount Share-based compensation Provision for bad debts ) 92 Write-down for inventory obsolescence 17 Loss from disposal of assets 81 33 Loss (profit) on sale of leased assets ) 99 Excess tax benefit from stock option exercises ) ) Changes in operating assets and liabilities: Accounts receivable and investment in sales-type leases and notes receivable Inventories ) ) Accounts payable and accrued liabilities ) ) Customer deposits and deferred revenue 87 Income taxes ) Deferred income taxes Prepaid income taxes ) ) Other ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of leased assets 41 Payments for products leased and held for lease ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of business - ) Other ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from Revolver Debt payments on Revolver ) ) Proceeds from issuance of common stock, net Excess tax benefit from stock option exercises Other ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 6 SHFL ENTERTAINMENT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. DESCRIPTION OF BUSINESS AND INTERIM BASIS OF PRESENTATION Description of business.Unless the context indicates otherwise, references to “SHFL entertainment,Inc.,” “we,” “us,” “our,” or the “Company,” include SHFL entertainment,Inc. and its consolidated subsidiaries. We are a leading global gaming supplier committed to making gaming more fun for players and more profitable for operators through product innovation, and superior quality and service.We operate in legalized gaming markets across the globe and provide state-of-the-art, value-add products in five distinct segments: Utility products, which include automatic card shufflers and roulette chip sorters; Proprietary Table Games (“PTG”), which include live table games, side bets and progressives; Electronic Table Systems (“ETS”), which include various e-Table game platforms; Electronic Gaming Machines (“EGM”), which includes video slot machines; and our newly introduced iGaming segment, which include online versions of our specialty table games offered in a free-to-play format and for real money gambling in regulated online markets.Each segment's activities include the design, development, acquisition, manufacturing, marketing, distribution, installation and servicing of a distinct product line.Our products are manufactured at our headquarters in Las Vegas, Nevada, at our Australian headquarters in Milperra, New South Wales, Australia, as well as outsourced, for certain sub-assemblies in the United States, Europe and Asia. We lease, license and sell our products. When we lease or license our products, we generally negotiate a month-to-month fixed fee contract or to a lesser extent, we enter into participation arrangements whereby casinos pay a fee to us based on a percentage of net win.When we sell our products, we offer our customers a choice between a sale, a longer-term sales-type lease or other long-term financing. We offer our products worldwide in regulated markets. Utility.Our Utility segment develops products for licensed casino operators that enhance table game speed, productivity, profitability and security. Utility products include various models of automatic card shufflers to suit specific games, as well as deck checkers and roulette chip sorters. This segment also includes our i-Shoe Auto card reading shoe that gathers data and enables casinos to track table game play and our i-Score baccarat viewer that displays current game results and trends. These products are intended to cost-effectively provide licensed casino operators and other users with data on table game play for security and marketing purposes, which in turn allows them to increase their profitability. Proprietary Table Games.Our PTG segment consists of proprietary table games that enhance our casino customers' and other licensed operators' table game operations. Products in this segment include our internally developed and acquired proprietary table games, side bets, add-ons and progressives.Our proprietary content and features are also added to public domain games such as poker, baccarat, pai gow poker, craps and blackjack table games and to electronic platforms such as Table Master, Vegas Star and i-Table. Electronic Table Systems.Our ETS segment consists of various products involving popular table game content using e-Table game platforms. Our primary ETS products are i-Table, Table Master, Vegas Star and Rapid Table Games.Our i-Table platform combines an electronic betting interface with a live dealer and live cards or a live wheel that is designed to improve game speed and security while reducing many operating expenses associated with live tables.Our Table Master and Vegas Star products feature a virtual dealer which enables us to offer table game content in both traditional gaming markets and in markets where live table games are not permitted, such as some racinos, video lottery and arcade markets. Like the i-Table, our Rapid Table Games product enables the automation of certain components of traditional table games such as data collection, placement of bets, collection of losing bets and payment of winning bets combined with live dealer and game outcomes. This automation provides benefits to both casino operators and players, including greater security and faster speed of play.Unlike the i-Table, Rapid Table Games is not confined to a fixed number of seats and can have hundreds of terminals tied to one game outcome. Electronic Gaming Machines.Our EGM segment develops and delivers our video slot machines into markets including Australia, New Zealand, Asia, Mexico, parts of South America, and most recently, select markets in the United States.We offer a selection of video slot titles developed as stand-alone units or as linked progressive machines. In addition to selling the full EGM complement, we sell software conversion kits that allow existing EGM terminals to be converted to other games that operate on the current PC4 operating platform. Popular titles for our EGMs include Cats Hats & Bats, Eureka Gold Mine 2, 88 Fortunes, Emerald Fortunes and Mahajanga.In addition, we continue to develop a popular range of games utilizing the Pink Panther™ brand, under license from Metro-Goldwyn-Mayer Studios, Inc.In late fiscal 2012, we released a range of games incorporating features and bonus rounds based on the popular 1960’s animated television series, The FlintstonesTM & © Hanna-Barbera s13. 7 iGaming.Our iGaming segment delivers online versions of our specialty table games via our proprietary content delivery platform to online operators.Utilizing cloud-based technology, our platform is designed to deliver our games across multiple channels such as the web, social networks, tablets and smart phones both in free-to-play environments and for real money gambling in regulated online markets.We also license our content to certified online operators and protect the integrity of our valuable brands by pursuing online operators that infringe upon our intellectual property.Our iGaming segment primarily offers products to our customers through business-to-business (“B2B”) lease, license and participation arrangements.We are continuing to invest in this segment – namely, by expanding our team – to capitalize on the various existing and potential online markets. Basis of presentation.The accompanying Unaudited Condensed Consolidated Financial Statements include the results of operations, financial position and cash flows of SHFL entertainment, Inc. and its consolidated subsidiaries. All material intercompany balances have been eliminated. In the opinion of our management, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments necessary to fairly state, in all material respects, our results for the periods presented. These Condensed Consolidated Financial Statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with Generally Accepted Accounting Principles (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations.These Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and accompanying notes included in our 2012 Annual Report on Form 10-K filed with the SEC on December 21, 2012.The results of operations for the three months ended January 31, 2013 are not necessarily indicative of results to be expected for the entire fiscal year. Use of estimates and assumptions. The preparation of our consolidated financial statements in conformity with U.S. GAAP requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.Future events and their effects cannot be predicted with certainty; accordingly, our accounting estimates require the exercise of judgment. The accounting estimates used in the preparation of our consolidated financial statements will change as new events occur, as more experience is acquired, as additional information is obtained and as our operating environment changes. We evaluate and update our assumptions and estimates on an ongoing basis. Actual results could differ from those estimates. Revenue recognition. We recognize revenues when all of the following have been satisfied: · persuasive evidence of an arrangement exists; · the price to the customer is fixed and determinable; · delivery has occurred and any acceptance terms have been fulfilled; and · collection is reasonably assured. Revenues are reported net of incentive rebates and discounts. Amounts billed prior to completing the earnings process are deferred until revenue recognition criteria are met. Our standard sales contracts do not contain right of return provisions and we have not experienced significant sales returns.Therefore we have not recorded an allowance for sales returns. Product lease and royalty revenue — Lease and royalty revenue is earned from the leasing of our tangible products and the licensing of our intangible products, such as our proprietary table games. When we lease or license our products, we generally negotiate month-to-month fixed fee contracts, or to a lesser extent, enter into participation arrangements whereby casinos pay a fee to us based on a percentage of net win.Lease and royalty revenue commences upon the completed installation of the product. Lease terms are generally cancellable with 30 days’ notice. We recognize revenue from our leases and licenses upon installation of our product on a month-to-month basis. Product sales and service revenue — We generate sales revenue through the sale of equipment in each product segment, including sales revenue from sales-type leases and the sale of lifetime licenses for our proprietary table games. Our credit sales terms are primarily 30 to 90 days.Financing for intangible property and sales-type leases for tangible property have payment terms ranging generally from 24 to 36 months and are usually interest-bearing at market interest rates. Revenue from the sale of equipment is recorded in accordance with the contractual shipping terms. Products placed with customers on a trial basis are not recognized as revenue until the trial period ends, the customer accepts the product and all other relevant criteria have been met. If a customer purchases existing leased equipment, revenue is recorded on the effective date of the purchase agreement. Revenue on service and warranty contracts is recognized as the services are provided over the term of the contracts. Revenue from the sale of lifetime licenses or settlements with online operators, under which we have no continuing obligation, is recorded on the effective date of the license or settlement agreement. 8 Multiple element arrangements — Some of our revenue arrangements contain multiple deliverables, such as a product sale combined with a service element or the delivery of a future product.We allocate revenues among multiple deliverables in a multi-element arrangement, based on relative selling prices. In order of preference, relative selling prices will be estimated based on vendor specific objective evidence (“VSOE”), third-party evidence (“TPE”), or management’s best estimate of selling price (“BESP”). When VSOE or TPE is not available, BESP is the amount we would sell the product or service for individually. The determination of BESP is made based on our normal pricing and discounting practices, which consider multiple factors, such as market conditions, competitive landscape, internal costs and profit objectives.Revenues allocated to future performance obligations elements are deferred and will be recognized upon delivery and customer acceptance. Recently issued accounting standards or updates – adopted In the current quarter, we adopted Accounting Standards Update (“ASU”) No.2011-05, “Presentation of Comprehensive Income” (“ASU No.2011-05”) which requires other comprehensive income to be presented with net income in one continuous statement or in a separate statement consecutively following net income. We adopted ASU No.2011-05 as of November 1, 2012 and chose to present comprehensive income in a separate Condensed Consolidated Statements of Comprehensive Income. 2. SELECTED BALANCE SHEET DATA The following provides additional disclosures for selected balance sheet accounts: January 31, October 31, (In thousands) Inventories: Raw materials and component parts $ $ Work-in-process Finished goods Total $ $ January 31, October 31, (In thousands) Other current assets: Prepaid expenses $ $ Other receivables Other Total $ $ 9 January 31, October 31, (In thousands) Products leased and held for lease: Utility $ $ Less: accumulated depreciation ) ) Utility, net Proprietary Table Games Less: accumulated depreciation ) ) Proprietary Table Games, net Electronic Table Systems Less: accumulated depreciation ) ) Electronic Table Systems, net Electronic Gaming Machines Less: accumulated depreciation ) ) Electronic Gaming Machines, net Total, net $ $ January 31, October 31, (In thousands) Accrued liabilities and other current liabilities: Accrued compensation $ $ Accrued taxes Other accrued liabilities Total $ $ 10 3. INTANGIBLE ASSETS AND GOODWILL Amortizable intangible assets.All of our recorded intangible assets, excluding goodwill and the Stargames and CARD tradenames, are subject to amortization. We amortize our intangible assets as the economic benefits of the intangible asset are consumed or otherwise used up.Amortization expense was $2.1 million and $2.2 million for the three months ended January 31, 2013 and 2012, respectively. Amortization expenses are included in cost of leases and royalties and cost of sales and service, except for customer relationships which are included in selling, general and administrative expenses. Amortizable intangible assets are comprised of the following: Weighted Average Useful Life (in years) January 31, October 31, (In thousands) Amortizable intangible assets: Patents, games and products 10 $ $ Less: accumulated amortization ) ) Customer relationships 10 Less: accumulated amortization ) ) Licenses and other 6 Less: accumulated amortization ) ) Total $ $ Tradenames. Intangibles with an indefinite life, consisting of the Stargames and CARD tradenames, are not amortized, and were $24.7 million and $24.5 million as of January 31, 2013 and October 31, 2012, respectively. Goodwill.Changes in the carrying amount of goodwill as of January 31, 2013, are as follows: Activity by Segment Utility Proprietary Table Games Electronic Table Systems Electronic Gaming Machines Total (In thousands) Goodwill $ Accumulated impairments - - ) - $ ) Balance as of October 31, 2011 $ Foreign currency translation adjustment ) - ) ) $ ) Acquisition - - - Other - - - Balance as of October 31, 2012 $ Foreign currency translation adjustment - 83 82 $ Other - - - Balance as of January 31, 2013 $ The $0.2 million of additional goodwill in our PTG segment relates to our acquisition of certain assets from Bet Technology, Inc. (“BTI”) in 2004. In 2004, we recorded an initial estimated liability of $7.6 million for contingent installment payments computed as the excess fair value of the acquired assets over the fixed installments and other direct costs. In November 2004, we began paying monthly note installments based on a percentage of certain revenue from BTI games for a period of up to ten years, not to exceed $12.0 million.The final principal and interest payment related to our initial estimated liability of $7.6 million was paid in February 2009 and all payments made subsequently have been recorded as additional goodwill.As of January 31, 2013, we have paid approximately $11.7 million of the $12.0 million maximum amount. 11 4. DEBT Debt consisted of the following: January 31, October 31, (In thousands) Revolver $
